      Case 1:15-cr-00093-TC Document 72 Filed 09/09/21 PageID.493 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

 UNITED STATES OF AMERICA,
                                                      ORDER AND
                        Plaintiff,                    MEMORANDUM DECISION

 v.                                                  Case No. 1:15-cr-93-TC
 DERALD WILFORD GEDDES,                              District Judge Tena Campbell

                        Defendant.



         Defendant Derald Wilford Geddes previously filed a motion to proceed pro se. (ECF No.

36.) Magistrate Judge Bennett held an initial hearing on June 24, 2021, during which he granted

Dr. Geddes’ motion. (ECF Nos. 42–43.) Because the Tenth Circuit has set a high bar for a court

to find that a defendant has waived his right to counsel, see United States v. Hamett, 961 F.3d

1249 (10th Cir. 2020); United States v. Hansen, 929 F.3d 1238 (10th Cir. 2019), out of an

abundance of caution, the court decided to revisit the issue to confirm Dr. Geddes’ intent to

represent himself. Having carefully considered the materials Dr. Geddes submitted in support of

his motion and having heard his testimony during two additional hearings, the court agrees with

the magistrate judge’s order granting Dr. Geddes’ motion to proceed pro se.

         A criminal defendant has a Sixth Amendment right to self-representation, even though

asserting this right “usually increases the likelihood of a trial outcome unfavorable to the

defendant.” United States v. Mackovich, 209 F.3d 1227, 1236 (10th Cir. 2000) (quoting

McKaskle v. Wiggins, 465 U.S. 168, 177 n.8 (1984)). In Faretta v. California, the Supreme

Court held that a defendant “must be free personally to decide whether in his particular case

counsel is to his advantage. And although he may conduct his own defense ultimately to his own
   Case 1:15-cr-00093-TC Document 72 Filed 09/09/21 PageID.494 Page 2 of 4




detriment, his choice must be honored out of ‘that respect for the individual which is the

lifeblood of the law.’” 422 U.S. 806, 834 (1975) (quoting Illinois v. Allen, 397 U.S. 337, 350–51

(1970) (Brennan, J., concurring)).

        Courts analyze whether a defendant has “effectively waived his right to counsel” using a

two-part test. United States v. Vann, 776 F.3d 746, 763 (10th Cir. 2015). First, the court must

confirm that the defendant waived his right to counsel “voluntarily,” and second, that he waived

his right to counsel “knowingly and intelligently.” United States v. Taylor, 113 F.3d 1136, 1140

(10th Cir. 1997). To ensure that the defendant’s waiver is knowing and intelligent, the court must

“conduct a thorough and comprehensive formal inquiry of the defendant on the record to

demonstrate that the defendant is aware of the nature of the charges, the range of allowable

punishments and possible defenses, and is fully informed of the risks of proceeding pro se.”

Vann, 776 F.3d at 763 (quoting United States v. Willie, 941 F.2d 1384, 1388 (10th Cir. 1991)).

This formal inquiry most often occurs in the context of a Faretta hearing. Hansen, 929 F.3d at

1249.

        If a defendant is to make a knowing and intelligent waiver of his right to counsel, he must

“apprehen[d] . . . the nature of the charges, the statutory offenses included within them, the range

of allowable punishments thereunder, possible defenses to the charges and circumstances in

mitigation thereof, and all other facts essential to a broad understanding of the whole matter.” Id.

at 1250 (quoting United States v. Weninger, 624 F.2d 163, 164 (10th Cir. 1980)). One of the

“other facts essential to a broad understanding of the whole matter” is a defendant’s willingness

to adhere to court rules and procedure. Id. at 1270. These five topics, commonly called the “Von

Moltke factors,” are borrowed from Justice Black’s plurality opinion in Von Moltke v. Gillies,

332 U.S. 708, 724 (1948). Because there is a “strong presumption against waiver,” the court



                                                 2
   Case 1:15-cr-00093-TC Document 72 Filed 09/09/21 PageID.495 Page 3 of 4




must engage in a “penetrating and comprehensive examination of all the circumstances.” Von

Moltke, 332 U.S. at 723–24.

       Here, the court held two Faretta hearings, one on August 19, 2021, and one on September

3, 2021. The court thoroughly examined Dr. Geddes regarding his desire to proceed pro se and

his understanding of the risks inherent in doing so. Dr. Geddes told the court that he wants to

proceed pro se because he wants to serve as his own spokesperson for his case. The court finds

that Dr. Geddes, during both Faretta hearings and in his papers submitted to the court, clearly,

unequivocally, and voluntarily asserted his intent to represent himself. The court also finds that

Dr. Geddes’ waiver of counsel is knowing and intelligent. He has demonstrated to the court that

he is aware of the nature of the charges, the range of allowable punishments, and possible

defenses. Moreover, the court fully informed Dr. Geddes of his right to counsel, the traditional

benefits relinquished by choosing to proceed pro se, the various risks involved, and the

requirement that he follow the Federal Rules of Evidence and the Federal Rules of Criminal

Procedure. In conducting its colloquy with Dr. Geddes, the court borrowed from the Benchbook

for U.S. District Court Judges and covered all the Von Moltke factors. Hamett, 961 F.3d at 1259.

       Due to his unorthodox beliefs about the tax code, it is unclear whether Dr. Geddes will

abide by the rules of procedure and courtroom decorum. Nevertheless, the court acknowledges

and respects Dr. Geddes’ constitutional right to self-representation and will give him an

opportunity to exercise that right. See McCoy v. Louisiana, 138 S. Ct. 1500, 1507–08 (2018).

The court told Dr. Geddes that “[t]he right of self-representation is not a license to abuse the

dignity of the courtroom. Neither is it a license not to comply with relevant rules of procedural

and substantive law.” Faretta, 422 U.S. at 834 n.46. The court may terminate Dr. Geddes’ self-

representation if he “deliberately engages in serious and obstructionist misconduct.” Id.



                                                  3
   Case 1:15-cr-00093-TC Document 72 Filed 09/09/21 PageID.496 Page 4 of 4




       The court has already appointed standby counsel to assist Dr. Geddes in overcoming

routine procedural and evidentiary obstacles and to ensure Dr. Geddes’ compliance with basic

rules of courtroom protocol and procedure. (ECF No. 42.) Therefore,

       IT IS ORDERED that Dr. Geddes may continue to represent himself pro se.

       DATED this 9th day of September, 2021.

                                            BY THE COURT:



                                            TENA CAMPBELL
                                            U.S. District Judge




                                               4
